 

EXHIBIT 10.1

AMENDMENT TO

ADVISORY AGREEMENT

 

THIS AMENDMENT TO ADVISORY AGREEMENT (this “Amendment”), effective as of April
15, 2015, is entered into by and among UNITED DEVELOPMENT FUNDING INCOME FUND V,
a Maryland real estate investment trust (the “Trust”), UDF V OP, L.P., a
Delaware limited partnership, and American Realty Capital Residential Advisors,
LLC, a Delaware limited liability company (the “Advisor”).

 

W I T N E S S E T H:

 

WHEREAS, the parties hereto are parties to that certain Advisory Agreement dated
as of July 25, 2014 (the “Advisory Agreement”);

 

WHEREAS, the parties hereto desire to amend the Advisory Agreement, as provided
by this Amendment;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1. Subordinated Incentive Fee. Sections 3.01(d) of the Advisory Agreement is
hereby deleted in its entirety and replaced with the following.

 

“(d) Subordinated Incentive Fee. After Shareholders have received a return of
the sum of (i) 100% of such Shareholders’ Invested Capital and (ii) the
Shareholders’ 7.35% Return from inception through the end of the immediately
preceding year, the Trust shall pay to the Advisor a Subordinated Incentive Fee
equal to 15% of the amount by which the Trust’s Net Income for the immediately
preceding year exceeds the sum of (i) 100% of the Shareholders’ Invested Capital
and (ii) the Shareholders’ 7.35% Return from inception through the end of the
immediately preceding year. The Subordinated Incentive Fee shall be paid
annually in arrears and upon termination of this Agreement in accordance with
Section 4.02, other than in connection with any internalization by the
Partnership or the Trust of management functions from the Advisor, unless such
termination is by the Trust because of a material breach of this Agreement by
the Advisor. If the Subordinated Incentive Fee is being paid in accordance with
the termination of this Agreement, such fee will be payable with respect to the
period between the end of the immediately preceding year and the Termination
Date only if a Subordinated Incentive Fee was payable with respect to such
immediately preceding year. If the Subordinated Incentive Fee is payable with
respect to such period between the end of the immediately preceding year and the
Termination Date, such fee will be based on (i) the Trust’s Net Income between
the end of the immediately preceding year and the Termination Date and (ii) the
sum of (A) 100% of Invested Capital and (B) the Shareholders’ 7.35% Return from
inception through the Termination Date. Notwithstanding the foregoing, in the
event the Subordinated Incentive Listing Fee is paid to the Advisor following
Listing, no Subordinated Incentive Fee will be paid to the Advisor for the
period preceding the Listing, and any Subordinated Incentive Fee paid prior to
the Listing will reduce the amount of the Subordinated Incentive Listing Fee.
The Advisor shall continue to be eligible to receive the Subordinated Incentive
Fee for each annual period following the Listing through the Termination Date.
Subordinated Incentive Fees are due and payable in arrears within ninety (90)
calendar days after the end of the previous year. The Advisor shall reallow 70%
of any Subordinated Incentive Fee to the sub-advisor pursuant to the
Sub-Advisory Agreement. In the sole discretion of the Advisor, the Subordinated
Incentive Fee may be paid with cash, Shares, other sources of payment or any
combination of the foregoing; provided however, that to the extent that the
Advisor requests that the Subordinated Incentive Fee be paid in cash, such fee
shall be payable in cash only to the extent that the Sub-Advisor determines that
the Trust has sufficient cash on hand. If any portion of the Subordinated
Incentive Fee is paid in Shares by the Trust, then the price per Share shall
equal the fair market value for the Shares as determined by the Board based upon
the Appraised Value of the Assets as of the date of such election by the Trust.”

 



 

 

 

2. Defined Terms; References.

 

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Advisory Agreement. Each reference to “hereof,”
“hereunder,” “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Advisory Agreement shall, after the date hereof, refer to the Advisory Agreement
as amended by this Amendment.

 

3. Titles and Headings.

 

The headings in this Amendment are for reference purposes only, and shall not in
any way affect the meaning or interpretation of this Amendment.

 

4. Severability.

 

The invalidity of any portion of this Amendment shall not affect the validity,
force or effect of the remaining portions hereof. If it is ever held that any
restriction hereunder is too broad to permit enforcement of such restriction to
its fullest extent, such restriction shall be enforced to the maximum extent
permitted by law.

 

5. Counterparts and Recognition of Facsimile Signatures.

 

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original agreement, but all of which together shall constitute one
and the same instrument. Additionally, the parties hereto acknowledge and agree
that a facsimile signature to this Amendment will be recognized and accepted as
an original signature.

 

6. Governing Law.

 

The parties hereto agree that this Amendment shall be governed by the provisions
of Section 6.07 of the Advisory Agreement.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 



  UNITED DEVELOPMENT FUNDING INCOME FUND V         By: /s/ Hollis M. Greenlaw  
Name:  Hollis M. Greenlaw   Title: Chief Executive Officer               UDF V
OP, L.P.         By: United Development Funding Income Fund V     Its General
Partner          By: /s/ Hollis M. Greenlaw   Name: Hollis M. Greenlaw   Title:
Chief Executive Officer               American Realty Capital Residential
Advisors, LLC         By: /s/ William M. Kahane   Name: William M. Kahane  
Title: Chief Executive Officer

 



 

 